DETAILED ACTION
1. 	This is in response to an application 16/902/432 filed on 06/16/2020. Claims 1-20 were submitted for examination. As the result of examiner’s amendment claims 4 and 14 are canceled. Thus, claims 1-3, 5-13 and 15-20 are pending. Claims 1 and 11 are independent. Each independent claim is amended.   
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

	3.	This application filed on June 16, 2020 does not claim priority. Thus, the effective filing date of this application is June 16, 2020. 
				Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on June 16, 2020 has been considered. The submission is in-compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
5.	The drawings filed on June 16, 2020 are accepted. 
Specification
6.	The specification filed on June 16, 2020 is also accepted.

7.	On July 12, 2022, applicant's representative attorney Reilley Keane, Reg. No. 76,426 and examiner conducted examiner-initiated telephone interview. The summary of the interview is attached. 

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Reilley Keane, Reg. No. 76,426, on July 12, 2022.

	The application has been amended as follows:
In the claims:

1.	(Currently Amended)	A computing platform, comprising:
at least one processor;
a communication interface communicatively coupled to the at least one processor; and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, from a user device corresponding to a first individual, contact information for a second individual;
store the contact information in a user profile corresponding to the second individual;
receive user input indicating a task to be performed and requesting that a power of attorney be granted to the second individual, wherein the task is required to be performed in person by one of: the first individual or an individual who has been granted power of attorney by the first individual;
generate an authority token granting the second individual the power of attorney for the first individual to perform the task, wherein generating the authority token comprises:
sending, to the user device corresponding to the second individual, a request to input biometric data;
receiving biometric information corresponding to the second individual, and 
generating, based at least in part on the biometric information, the authority token ;
send, using the contact information and to a user device corresponding to the second individual, the authority token and task information indicating the task;
after sending the authority token and the task information indicating the task to the user device corresponding to the second individual, receive, from an event processing system, a validation request comprising the authority token and the task information indicating the task;
validate the authority token and the task information indicating the task;
based on successful validation of the authority token and the task information indicating the task, send authority validation information to the event processing system;
receive confirmation information from the user device corresponding to the second individual indicating that the task has been completed; and
after receiving confirmation that the task has been performed by the second individual, update client dashboard information to indicate that the task has been completed, wherein updating the client dashboard information to indicate that the task has been completed causes the user device to display a client dashboard indicating that the task has been completed.

2.	(Original)	The computing platform of claim 1, wherein the first individual is located in a first state, and wherein the task is to be performed in a second state.

3.	(Original)	The computing platform of claim 1, wherein the task is to be performed at a first enterprise organization, and wherein the authority token is formatted for use exclusively by the first enterprise organization.

4.	(Cancelled)

5.	(Currently Amended)	The computing platform of claim1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:
send, to the user device corresponding to the second individual, a request to display an indication of the task and prompt for acceptance of the task; and
receive, from the user device corresponding to the second individual, task acceptance information indicating that the second individual will perform the task, wherein generating the authority token is based on receipt of the task acceptance information.

6.	(Original)	The computing platform of claim 5, wherein the request to input the biometric data is sent along with the request to display the indication of the task and wherein the biometric data is received along with the task acceptance information.

7.	(Currently Amended)	The computing platform of claim 1, wherein the request to input the biometric data is sent along with the authority token.

8.	(Currently Amended)	The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:
receive additional biometric data from the user device corresponding to the second individual;
identify, by comparing the additional biometric data to the biometric data, a biometric match for the second individual; and
send, based on identifying the biometric match for the second individual, biometric validation information to the event processing system.

9.	(Original)	The computing platform of claim 8, wherein sending the authority validation information and the biometric validation information to the event processing system causes the event processing system to perform one or more actions corresponding to the task.

10.	(Original)	The computing platform of claim 1, wherein the client dashboard includes a status of one or more tasks including the task, wherein each of the one or more tasks are performed by one or more individuals including the second individual.

11.	(Currently Amended)	A method comprising:
at a computing platform comprising at least one processor, a communication interface, and memory:
receiving, from a user device corresponding to a first individual, contact information for a second individual;
storing the contact information in a user profile corresponding to the second individual;
receiving user input indicating a task to be performed and requesting that a power of attorney be granted to the second individual, wherein the task is required to be performed in person by one of: the first individual or an individual who has been granted power of attorney by the first individual;
generating an authority token granting the second individual the power of attorney for the first individual to perform the task, wherein generating the authority token comprises:
sending, to the user device corresponding to the second individual, a request to input biometric data;
receiving biometric information corresponding to the second individual, and 
generating, based at least in part on the biometric information, the authority token;
sending, using the contact information and to a user device corresponding to the second individual, the authority token and task information indicating the task;
after sending the authority token and the task information indicating the task to the user device corresponding to the second individual, receiving, from an event processing system, a validation request comprising the authority token and the task information indicating the task;
validating the authority token and the task information indicating the task;
based on successful validation of the authority token and the task information indicating the task, sending authority validation information to the event processing system;
receiving confirmation information from the user device corresponding to the second individual indicating that the task has been completed; and
after receiving confirmation that the task has been performed by the second individual, updating client dashboard information to indicate that the task has been completed, wherein updating the client dashboard information to indicate that the task has been completed causes the user device to display a client dashboard indicating that the task has been completed.

12.	(Original)	The method of claim 11, wherein the first individual is located in a first state, and wherein the task is to be performed in a second state.

13.	(Original)	The method of claim  11, wherein the task is to be performed at a first enterprise organization, and wherein the authority token is formatted for use exclusively by the first enterprise organization.

14.	(Cancelled)

15.	(Currently Amended)	The method of claim 11, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:
send, to the user device corresponding to the second individual, a request to display an indication of the task and prompt for acceptance of the task; and
receive, from the user device corresponding to the second individual, task acceptance information indicating that the second individual will perform the task, wherein generating the authority token is based on receipt of the task acceptance information.

16.	(Original)	The method of claim 15, wherein the request to input the biometric data is sent along with the request to display the indication of the task and wherein the biometric data is received along with the task acceptance information.

17.	(Currently Amended)	The method of claim 11, wherein the request to input the biometric data is sent along with the authority token.

18.	(Currently Amended)	The method of claim 11, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:
receive additional biometric data from the user device corresponding to the second individual;
identify, by comparing the additional biometric data to the biometric data, a biometric match for the second individual; and
send, based on identifying the biometric match for the second individual, biometric validation information to the event processing system.

19.	(Original)	The method of claim 18, wherein sending the authority validation information and the biometric validation information to the event processing system causes the event processing system to perform one or more actions corresponding to the task.

20.	(Currently Amended)	One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to:
receive, from a user device corresponding to a first individual, contact information for a second individual;
store the contact information in a user profile corresponding to the second individual;
receive user input indicating a task to be performed and requesting that a power of attorney be granted to the second individual, wherein the task is required to be performed in person by one of: the first individual or an individual who has been granted power of attorney by the first individual;
generate an authority token granting the second individual the power of attorney for the first individual to perform the task, wherein generating the authority token comprises:
sending, to the user device corresponding to the second individual, a request to input biometric data;
receiving biometric information corresponding to the second individual, and 
generating, based at least in part on the biometric information, the authority token;
send, using the contact information and to a user device corresponding to the second individual, the authority token and task information indicating the task;
after sending the authority token and the task information indicating the task to the user device corresponding to the second individual, receive, from an event processing system, a validation request comprising the authority token and the task information indicating the task;
validate the authority token and the task information indicating the task;
based on successful validation of the authority token and the task information indicating the task, send authority validation information to the event processing system;
receive confirmation information from the user device corresponding to the second individual indicating that the task has been completed; and
after receiving confirmation that the task has been performed by the second individual, update client dashboard information to indicate that the task has been completed, wherein updating the client dashboard information to indicate that the task has been completed causes the user device to display a client dashboard indicating that the task has been completed.


Allowable Subject Matter
9.	Claims 1-3, 5-13 and 15-20 are allowed. 
10.	The following is an examiner’s statements of reasons for allowance: 
11. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1, 11 and 20.  

	A.	US Publication No. 2015/0228039 A1 to Mahgoub discloses system and method to process a digital power of attorney (DPOA), the method including: receiving a request from the grantor to create a DPOA to name a predetermined grantee; transmitting the request to an authentication server in order to authenticate the request; receive an authentication result from the authentication server; and if the authentication server is positive, issuing the DPOA to the predetermined grantee. The method may further include receiving a request from a purported grantee or from a digital service provider to exercise the DPOA; authenticating, by the authentication server, an identity of the purported grantee; if the purported grantee is the predetermined grantee, verifying a condition of usage of the DPOA; and if the condition is verified, granting a power specified by the DPOA. [This prior art is cited in the IDS]


B.	US Publication No. 2020/0204370 A1 to Wisniewski discloses a system performs digital notarization using a biometric identification service. A signature requesting service receives a request to validate a digital item with a signature for a person. The signature requesting service provides a payload that identifies the digital item and/or the person to an identity service. The identity service obtains one or more digital representations of biometrics for the person, determines an identity for the person, and returns a data structure including the payload and one or more identity attestations regarding the determined identity. The identity service encrypts at least a portion of the data structure using a private encryption key. A public encryption key for the identity service can then be used to decrypt the portion to verify that the data structure was generated by the identity service after determining the identity. In this way, validation can be verified to the full trust level of the identification service.

C.	US Publication No. 2008/0222041 A1 to Mani discloses a computer implemented method for a principal to electronically establish and use an agent. The method comprising the steps of: the principal identifying a service requirement, the principal entering a communication medium to interact with a potential agent, the principal submitting an electronic request for service, the principal and the agent negotiating terms, establishing an electronic power of attorney between the principal and the agent, the agent performing the requested service; and the principal paying the agent.

D.	US Publication No. 2020/0167453 A1 to Bouse discloses a computer-implemented method includes: receiving a request for associating a first index of privileges and permissions with an identity token, the first index specifically encoding the privileges and permissions of a first subscriber in accessing transactional data of the requester, the request including the identity token that identifies a person and has been issued to the requester by a trusted entity through a vetting process; in response to determining that the identity token is valid and verifying that the requester is the person identified by the identity token, associating the first index of privileges and permissions of the first subscriber with the identity token; and providing the identity token associated with the first index of privileges and permissions of the first subscriber, the identity token enabling the first subscriber to access transactional data of the requester in accordance with the first index of privileges and permissions.

E.	US Publication No. 2021/0326305 A1 to Madisetti discloses a method of collaborating in real-time via action creation, including detecting an annotation on a managed document, parsing the annotation, and generating an action record including at least one of a received client, a received matter, and a received project, a received action to be performed, and an assigned user to perform the received action being a user of the plurality of users. The method further includes recording a generated action record an action database.

F. 	US Patent No. 10291609 B2 to Gllicksen discloses a technique for promoting network security employs a vault appliance that serves as a local security hub for users and their devices. The vault appliance securely stores user information and definitions of rights, i.e., activities that user devices may perform, and securely dispatches those rights in response to right-requests from devices and subject to verification. [This prior art is cited in the IDS]

G.	US Patent No. 10412075 B2 to Matsugashita discloses authorization server, comprises: receiving from a client an authorization request in which a scope group, with which one or a plurality of scopes that define an extent for using a Web service are associated, is designated; presenting to a user, in a case where one or more scopes among the one or a plurality of scopes associated with the scope group are included in an extent of an authority that the user has, a screen for accepting an authorization operation corresponding to the authorization request; issuing to the client, in accordance with accepting the authorization operation of the user corresponding to the authorization request via the screen, authorization information relating to the scope group; and issuing, in accordance with accepting an authorization token request based on the issued authorization information, an authorization token corresponding to the scope group. [This prior art is cited in the IDS]

H. 	See the other cite prior arts

However, the above prior arts of record including the rest of the cited prior arts including those cited in the IDS, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claims 1, 11 and 20. For this reason, the specific claim limitations recited in independent claims 1, 11 and 20 taken as whole are found to be allowable.
12.	 The dependent claims which are dependent on the above independent claims 1, 11 and 20 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

13.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498